


--------------------------------------------------------------------------------


SHARE PURCHASE AGREEMENT




THIS AGREEMENT made effective as of the       1st      day of January, A.D.
2008.


BETWEEN:


BRIAN MAHOOD, Businessman, of Suite 600, 600 - 6th Avenue S.W., Calgary,
Alberta, T2P 0S5;


(hereinafter referred to as the "Vendor")


OF THE FIRST PART
AND:


SCOUT EXPLORATION, INC., a Nevada Corporation, with an office at 609 - 475 Howe
Street, Vancouver, British Columbia, V6C 2B3;


(hereinafter referred to as the "Purchaser")


OF THE SECOND PART
AND:


KERRISDALE RESOURCES LTD., a company duly incorporated under the laws of the
Province of Alberta, and having an office at Suite 600, 600 - 6th Avenue S.W.,
Calgary, Alberta, T2P 0S5;


(hereinafter referred as the "Company")


OF THE THIRD PART




WHEREAS the Vendor is the legal and beneficial owner of all of the issued shares
in the capital stock of the Company.


AND WHEREAS the Purchaser is desirous of purchasing and the Vendor is desirous
of selling the Shares on the terms and conditions hereinafter set forth.


NOW THEREFORE in consideration of the mutual covenants and agreements
hereinafter set forth and in consideration of the sum of Two ($2.00) Dollars
paid  by each party to each of the other parties (the receipt and sufficiency of
which consideration is hereby acknowledged by all parties), the parties hereto
agree as follows:

 
 

--------------------------------------------------------------------------------

2



1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions.   In this Agreement, including the recitals hereto:



"Agreement"" means the agreement constituted by the execution of this document
by the parties hereto, including all schedules referred to herein, as same may
be supplemented or amended from time to time.


"Business Day"" means a day other than a Saturday, Sunday, statutory holiday or
day that is declared by any governmental authority to be a civic holiday in the
jurisdiction in which an event contemplated hereby is to take place.


"Closing"" means the completion of the sale to the Purchaser and the purchase
from the Vendor of the Shares hereunder by the transfer and delivery of
documents of title thereto and the payment of the purchase price therefor as set
out in Section 2.2 hereof;


"Closing Day"" means the day upon which the events described in section 7 hereof
occur.


"Company"" means Kerrisdale Resources Ltd., a company incorporated under the
laws of the Province of Alberta, having an office at Suite 600, 600 - 6th Avenue
S.W., Calgary, Alberta T2P 0S5.


"Company's Financial Statements"" means the unaudited financial statements of
the Company for the year ended September 30, 2007 as prepared by a Chartered
Accountant and the unaudited interim financial statements of the Company for the
periods ended March 31, 2008 prepared by management, copies of which are
attached hereto as Schedule "A".


"Purchaser"" means Scout Exploration, Inc.


"Place of Closing""  means  2100, 777 – 8th Avenue  S.W., Calgary, Alberta  or
such other place as the parties may mutually agree upon.


“Property” means the oil and gas interests set out in Schedule “C” to this
Agreement.


"Purchaser's Solicitors"" means Hemsworth, Schmidt or such other solicitors as
are appointed by the Purchaser from time to time.

 
 

--------------------------------------------------------------------------------

3
 
"Shares"" means the 100 Class A voting shares, issued and outstanding,  in the
capital stock of the Company owned by the Vendor.


"Vendor's Solicitors"" means  Dunphy Best BlocksomBlocksom LLP, or such other
solicitors as are appointed by the Vendor from time to time.


Any other terms defined within the text of this Agreement shall have the
meanings so ascribed to them.


1.2                      Headings and Paragraphs.  The headings to, and the
division of this Agreement into Articles and paragraphs are for convenience of
reference only and shall not in any way affect or be used in interpreting any of
the provisions of this Agreement.


1.3                      Gender and Number.   The provisions of  this Agreement
shall be read with all changes in gender and number as may be required by the
context.


1.4                      Currency and Method of Payment.  All monetary amounts
specified in this Agreement are in reference to lawful currency of Canada,
unless specifically stated otherwise.  Any monies payable hereunder shall be
paid in cash or by bank draft, certified cheque or solicitor?s trust cheque.


1.5                      Severance.  If any provision of this Agreement is
determined to be illegal or unenforceable, such provision shall be ineffective
to the extent of such illegality or unenforceability, but shall not invalidate
or affect the validity or enforceability of the remaining provisions of this
Agreement.


1.6                      Governing Laws.  This Agreement shall be governed by
and construed in accordance with the laws of the Province of Alberta and the
federal laws of Canada applicable therein, and the parties agree to submit to
the jurisdiction of the courts of Alberta with respect to any legal proceedings
arising therefrom.


1.7                      Action on Non-Business Day.  If by the terms hereof the
Closing or any other event is scheduled to take place at a time which falls on a
day which is not a Business Day, the Closing or other event shall take place on
the first Business Day next following.


1.8                      Schedules.  Appended to this Agreement are the
following Schedules which form an integral part hereof:


Schedule "A"" - Company’s Financial Statements
Schedule "B" - Vendor's and Company's Disclosures
Schedule "C"" - The Property

 
 

--------------------------------------------------------------------------------

4

Schedule "D"" - The General Security Agreement
Schedule "E" -"Management Agreement
 
 
2.
PURCHASE AND SALE



2.1                        Purchase and Sale.  The Vendor hereby covenants and
agrees to sell, assign and transfer the Shares to the Purchaser and the
Purchaser covenants and agrees to purchase same from the Vendor on the Closing.


2.2                        Purchase Price.  The Purchase Price payable for the
Shares by the Purchaser to the Vendor shall consist of:



 
(a)
the payment of $25,000.00 CDN to the Vendor upon the signing of a Letter of
Intent (which sum has been paid);
       
(b)
the payment of $400,000.00 CDN to the Vendor upon the Closing Day;
       
(c)
the issue of a General Security Agreement (attached hereto as Schedule “D”) in
the amount of $350,000.00 CDN bearing 6.75% interest for a term of three
years.  Interest on the principal of $350,000.00 CDN at 6.75% (annual) to be
paid quarterly, commencing with the effective date  of  January 1, 2008.  The
first interest payment will be July 1, 2008 which payment will consist of two
payments (April 1, 2008 and July 1, 2008).  After one year, the Purchaser will
have the option of paying a sinking fund payment of $125,000.00 and continue to
pay the interest quarterly on the outstanding principal or paying the entire
principal ($350,000.00) with a six month interest payment.  After two years, if
the entire principal is not paid at the end of the first year, the Purchaser
will have the option of paying a sinking fund payment ($125,000) and continuing
to pay the interest quarterly on the outstanding principal or paying the entire
remaining principal with a three month interest payment.  After three years, the
entire remaining principal is payable.  The amount contemplated under this
paragraph shall be secured by the General Security Agreement being registered
against the Property.





3.
ADDITIONAL PROVISIONS



3.1                        The Purchaser shall pay the Vendor's consulting
company, Kerrisdale Consulting  Inc.,  the sum of $1,000.00 CDN. (exclusive of
GST) per month, for one year, commencing January 1, 2008, in consideration for
consulting services to be performed by the Vendor for the Purchaser in respect
to the operations of the Company, including the consolidation of the interests
in the operating

 
 

--------------------------------------------------------------------------------

5

assets of the Company.  A copy of the Management Agreement shall be attached
hereto as Schedule “E”.   There will be a lump sum payment of $6,000.00 CDN.
plus GST on June 18th, 2008, as per the terms of the Management Agreement.


3.2                        The Purchaser agrees to make a payment of $500.00
CDN. (exclusive of GST) per month to
Kerrisdale  Consulting  Inc.  for  a  period  of one year, commencing January 1,
2008, in consideration of the lease of an office located at Suite 600, 600 - 6th
Avenue S.W., Calgary, Alberta  T2P 0S5.


4.
REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE COMPANY



4.1                        Representations.  Each of the Vendor and the Company
jointly and severally represent and warrant to the Purchaser (and acknowledge
that the Purchaser is relying upon such representations and warranties in
entering into this Agreement and completing the transactions contemplated
hereby) that except as disclosed in Schedule "B"" attached hereto:



 
(a)
the Company is duly incorporated and organized, validly subsisting and in good
standing under the laws of the Province of Alberta;
       
(b)
the authorized capital of the Company consists of an unlimited number of Class A
voting shares and an unlimited number of Class B non-voting shares of which 100
Class A shares are validly issued and outstanding as fully paid and
non-assessable as of the date hereof, and there are no other shares of the
Company issued and outstanding;
       
(c)
all the issued and outstanding shares in the capital of the Company are duly
authorized, validly issued, fully paid, non-assessable and issued in compliance
with all applicable corporate, securities and other laws;
       
(d)
the Vendor is the legal and beneficial owner of the Shares, holds such Shares
free and clear of any and all liens, adverse claims, charges, pledges,
hypothecations and encumbrances whatsoever;
       
(e)
the Vendor has full and absolute right, power and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer the legal
and beneficial title and ownership of the Shares to the Purchaser as
contemplated hereby;
       
(f)
no person, firm or corporation has any agreement or option or a right capable of
becoming an agreement or option for the purchase of any of the Shares or for the
purchase of any of the unissued shares in the capital stock of the Company
except as disclosed in Schedule "B"" attached hereto;




--------------------------------------------------------------------------------

6
 

 
(g)
there are no shareholders agreements, proxies, voting trust agreements or
similar agreements among the Vendor or any other parties with respect to the
Shares;
       
(h)
the Vendor is not acting as nominee, agent, trustee, executor, administrator or
other legal representative of any person in the sale of the Shares hereunder;
       
(i)
neither the Vendor nor the company have agreed to pay any finder?s fee or
commissions in connection with the sale of the Shares contemplated by this
Agreement for which the Purchaser or the Company shall have any obligation or
liability;
       
(j)
the Company has full power and authority to enter into and perform its
obligations under this Agreement;
       
(k)
the execution and delivery of this Agreement has been duly authorized by the
Company and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, subject to the qualification that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and to the extent that remedies of
specific performance and injunction, being equitable remedies, may only be
granted in the discretion of the court having jurisdiction;
       
(l)
the performance of this Agreement will not be in violation of  the Articles,
Bylaws or other constating documents of the Company or of  any agreement to
which the Vendor or the Company is a party and will not give any person, firm or
corporation any right to terminate or cancel any agreement or any right enjoyed
by the Company nor result in the creation or imposition of any lien, encumbrance
or restriction of any nature whatsoever in favour of any third party upon or
against the assets of the Company;
       
(m)
the Company has the corporate power to own the Property owned by it and to carry
on the business carried on by it and is duly qualified or licensed to carry on
business in every jurisdiction in which the character of the Property and assets
owned by the Company or the nature of the business conducted by the Company
requires the Company to be so licensed or qualified;
     

 

--------------------------------------------------------------------------------

7
 

 
(n)
the Company has good and marketable title to the Property and assets owned and
used by it free and clear of any mortgage, pledge, deed of trust, lien,
conditional sale agreement, encumbrance, security interest, charge or adverse
claim whatsoever, except as disclosed in Schedule "B"" hereto;
             
(o)
the Company does not carry on business in any jurisdiction other than Alberta
and is not extra-provincially registered in any jurisdiction;
       
(p)
the Company is not a party to, or any of its Property or assets bound or
affected by any contract, agreement, deed, instrument or other document,
including any agreement of guarantee, indemnification or other like commitment,
whereby the Company may be held liable for the obligations, liabilities,
contingent or otherwise, or indebtedness of any other person, firm or
corporation;
       
(q)
there are no actions, suits, claims or proceedings, whether or not purportedly
on behalf of the Company, pending or in existence or threatened against or
affecting the Company at law or in equity or before or by any federal
,provincial, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign and there is not
now outstanding any  order, writ, injunction or judgment of any court,
administrative agency or governmental body or arbitration tribunal issued and
directed against the Company or any of its properties, assets, businesses or
prospects or against any of the Shares;
       
(r)
the Company is not in material breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which it is subject or which apply to
it;
       
(s)
the Company is not a party to any collective agreement with any labour union or
other association of employees and the Company has no contract with any
employee, officer, officer, professional advisor or other individual which
cannot be lawfully terminated without recourse by the other party or parties
thereto on not more than thirty (30) days' notice;
       
(t)
the Company is not a party to any material written or oral agreement respecting
cessation of employment or compensation therefor, nor does it have any officers,
employees or consultants who may be dismissed except on less than one month's
prior notice, or payment in lieu thereof;
       
(u)
the Company is not in default or breach of any contracts, agreements,
indentures, leases or other instruments to which it is a party or by which it is
bound, which default or breach could, if acted upon by the party or parties
legally entitle to do so, materially,  adversely affect the business operations,
assets or financial condition of the Company, and all contracts, agreements,
indentures and leases to which the Company is a party are listed in Schedule
"B"" hereto;




--------------------------------------------------------------------------------

8
 

 
(v)
to the best of the Vendor?s knowledge, all facts relating to the Company or to
its business, operations, assets or financial conditions that are known or which
on reasonably enquiry ought to be known, to the Vendor and that are material to
the business, operations, assets or financial condition of the Company have been
disclosed to the Purchaser;
       
(w)
all material transactions of the Company have been promptly and properly
recorded or filed in or with its books and records, and the record book of the
Company contains complete and accurate minutes and records of all meetings and
proceedings of and resolutions passed by the shareholders and the directors of
the Company since its incorporation and all such meetings were duly called and
held;
       
(x)
the Vendor is not aware of any event or occurrence which has had, or might
reasonably be expected to have, a material adverse effect on the business of the
Company or the results of any of its operations;
       
(y)
the Company has duly and timely filed all Canadian, local and foreign tax
returns, reports, declarations and other similar reports required to be filed by
it and all liabilities for taxes, assessments and other governmental charges
(including installments on account of such taxes, assessments and charges and
any interest or bounties thereon) upon all or any of the income of the Company
or its assets which were required to be paid on or before the date hereof, have
been duly paid or satisfied on or before their respective due dates and all
liabilities for taxes, assessments or other governmental charges which fall due
and become payable prior to closing will have been fully paid prior to the
Closing Date;
       
(z)
the Company has not entered into any long term leases or other long term
contracts of a material nature, except as disclosed in Schedule "B";
       
(aa)
the Company's Financial Statements  have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis and truly
and accurately reflect the financial position of the Company as of the last day
of the period for which they were prepared and since that time and except as
disclosed in Schedule "B"" hereto;




 
i)
there has been no material adverse change in the financial position or condition
of the Company, nor any damage, loss or other change in any circumstances
materially affecting the business, operations or properties of the Company;
       
ii)
the Company has not waived or surrendered any right of material value;




--------------------------------------------------------------------------------

9
 

 
iii)
the Company has not discharged, satisfied or paid any lien, encumbrance,
obligation or liability other than current liabilities of the Company
incurred  in the ordinary course of business; and
       
iv)
the business of the Company has been carried on in the ordinary course.




 
(bb)
the Company has no liabilities of any sort except as disclosed in the Company's
Financial Statements or Schedule "B" hereto;
       
(cc)
neither the Vendor nor members of his family nor any corporation controlled by
the Vendor or members of his family owns any property or assets which are used
by the Company;
       
(dd)
the names of directors and officers of the Company are as follows:
 
Brian Mahood - President, Secretary and Director;
       
(ee)
the Company maintains such insurance against loss or damage to its assets and
with respect to public liability as is reasonably prudent for a company such as
the Company;
       
(ff)
the Company has not entered into any non-disclosure, confidentiality,
non-competition or similar agreement or arrangement with any person, firm or
corporation;
       
(gg)
the Company is not indebted or under any financial obligation to the Vendor, or
to any directors, officers, employees, shareholders and other insiders of the
Company whatsoever;
       
(hh)
neither the Vendor nor any present or former officer, director, employee or
shareholder of the Company is now indebted or under any financial obligation to
the Company on any account whatsoever;
       
(ii)
the Vendor is not a non-resident of Canada as provided in the Income Tax Act
(Canada);
       
(jj)
the Company has no outstanding options to purchase shares, management agreements
or credit cards;




--------------------------------------------------------------------------------

10
 
4.2                        General Covenants of the Vendor and the Company.  The
Vendor and the Company hereby jointly and severally covenant with and undertake
to the Purchaser that:



 
(a)
they will use reasonable efforts to assist the Purchaser to obtain all necessary
consents, amendments, novations or other instruments as may be required, if any,
of third parties in connection with the transactions contemplated by this
Agreement;
       
(b)
between the date of this Agreement and the Closing Date, they will ensure that
the Company will carry on its business in the ordinary and normal course and
ensure that the Company will not enter into any transactions outside the
ordinary and normal course of its business, or any transactions of a material
nature, including without limitation:




 
i)
entering into any agreement or doing any act or thing that might reasonably be
expected to impair the ability of the Vendor or the company to complete the
Closing;
       
ii)
issuing or re-issuing any capital stock (including, without limitation, treasury
stock), bonds, notes, warrants, options or other securities or becoming subject
to any obligation to issue any such securities;
       
iii)
incurring any liability or obligation, whether absolute or contingent, including
without limitation, purchase on credit or installment basis;
       
iv)
failing to pay or discharge any material current liability when it may become
due and payable;
       
v)
selling, transferring or otherwise disposing of, mortgaging, pledging or subject
to any lien or any other encumbrance, any of the Company's assets, whether real
or personal and whether tangible or intangible, excepting inventory items and
other similar items of personal property in the ordinary course of business;
       
vi)
incurring any additional indebtedness beyond its current liability incurred in
the normal course of business, except for reasonable accounting and legal fees
and disbursements incurred on behalf of the Company only in connection with this
transaction and the determination of its current tax liability triggered as a
result of the transaction contemplated by this Agreement, register and transfer
agent charges or amending the terms of, or extending the time for payment of,
any existing indebtedness or guarantee, or mortgaging or

 

--------------------------------------------------------------------------------

11
 

    pledging or subject to lien, charge, security interest or any other
encumbrance, any of the Company's assets, real or personal, tangible or
intangible, or making any loans, advances or guarantees to any person or entity,
including without limitation, salary advances to any employee or officer;      
 
vii)
making any changes in any method of accounting or accounting practice of the
Company;




 
(c)
they will cooperate with the  Purchaser in support of all things necessary to
give effect to the tenor and intent of this Agreement;
       
(d)
they shall within thirty (30) days of the Closing, deliver up or cause to be
delivered up to the Purchaser at such address as the Purchaser may direct, all
books, records, files, documents and other data of the Company which are not
delivered to the Purchaser on Closing.



4.3                        Survival.  The covenants, representations and
warranties of the Vendor and the Company contained herein shall be true and
correct at and as of the Closing Date as though such representations and
warranties were made at and as of such time.  Notwithstanding any investigations
or inquiries made by the Purchaser prior to the Closing Date or the waiver of
any condition by the Purchaser, the covenants, representations and warranties of
the Vendor and the Company shall survive the Closing and continue in full force
an effect thereafter for the benefit of the Purchaser for a period of one year
from the Closing Date.


4.4                        Indemnity.   The Vendor shall indemnify and hold
harmless the Purchaser from and against any loss, claims, actions, liability,
damages and costs, including any payment made in good faith in settlement of any
claim or potential claim, arising directly or indirectly:



 
(a)
by reason of any of the representations and warranties of the Vendor or the
Company set forth in section 4 proving not to have been true and correct on the
date hereof or as of the Closing Date;
       
(b)
out of the breach of the Vendor or the Company of any covenants or other
provision or obligation of the Vendor or the company contained in this
Agreement.



4.5                        The agreement to indemnify contained in this Article
4, shall survive and continue in existence and enure to the benefit of the
Purchaser for a period of one year from the Closing Date unless such claim is
based on fraud, in which event, no limitation of time shall apply as between the
parties.



--------------------------------------------------------------------------------

12
 
4.6                        The indemnification pursuant to Section 4.4 and
Section 4.5 shall be limited to $700,000.00 CDN.


4.7                        The obligation of indemnification shall not be
applicable to single claims for damages unless the damages in respect of any
such single claim exceeds Five Thousand ($5,000.00) Dollars.


4.8                        Ongoing Operations.  Notwithstanding anything herein
contained, the Company shall
have the right to conduct such business and to enter into such agreements as may
be necessary in the ordinary course of its business.


5.
PURCHASERS' REPRESENTATIONS AND WARRANTIES



5.1                         In order to induce the Vendor to enter into and
consummate this Agreement, the Purchaser represents and warrants in favour of
the Vendor, as of the date hereof, as follows:
 

 
(a)
the Purchaser is a corporation duly incorporated under the laws of Nevada and is
a valid and subsisting corporation under the laws of Nevada;
       
(b)
the Purchaser has the requisite power, capacity and authority to enter into this
Agreement on the terms and conditions herein set forth, and all necessary
corporate action has been taken by the Purchaser to authorize the execution,
delivery and performance of this Agreement and the transaction contemplated
herein;
       
(c)
this Agreement and all documents required hereunder, when executed and delivered
by the Purchaser and when duly and properly executed and delivered by the Vendor
will be valid and binding agreements and obligations, enforceable against the
Purchaser in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws relating to or
affecting creditors' rights generally and subject to general principles of
equity;
       
(d)
there is no suit, action, litigation, arbitration proceeding or governmental
proceeding, including appeals and application for review, in progress, pending
or, as far as the Purchaser is aware threatened, against or relating to the
Purchaser or affecting the properties or business of the Purchaser which if
determined adversely to the Purchaser might materially and adversely affect the
properties, business, future prospects or financial condition of the Purchaser,
or the right of the Purchaser to use, produce or sell its property and assets in
whole or in part.  There is not presently outstanding against the Purchaser any
judgment, decree, injunction, rule or order of any court, governmental
department, commission, agency or arbitrator.
     

 

--------------------------------------------------------------------------------

13
 

 
(e)
the entering into by the Purchaser of this Agreement and the completion of the
transaction contemplated herein will not be in violation of:

 

 
(i)
the constating documents and by-laws of the Purchaser;
       
(ii)
any agreement to which the Purchaser is a party and will not give any person or
company any right to terminate or cancel any agreement or any right enjoyed by
the Purchaser because of such agreement, and will not result in the
acceleration, creation or imposition of any obligation, lien, encumbrance or
restriction of any nature whatsoever in favour of a third party upon or against
the Purchaser or the assets of the Purchaser; or
       
(iii)
any statute, regulation, rule, by-law, order, judgment, or decree by which the
Purchaser is bound; and

 

 
(f)
the Purchaser has not incurred any obligation or liability, contingent or
otherwise, for broker's or finder's fees in respect of the transaction
contemplated by this Agreement

 
5.2                        Survival.   The representations and warranties of the
Purchaser set forth herein shall be true and correct at and as of the Closing
Date as though such covenants, representations and warranties were made at and
as of such time.  Notwithstanding any investigations or inquiries made by the
Vendor prior to the Closing Date or the waiver of any condition by the Vendor,
the representations and warranties of the Purchaser shall survive the Closing
and shall continue in full force and effect thereafter for the benefit of the
Vendor.


5.2                        Indemnity.  The Purchaser shall indemnify and save
harmless the Vendor from and against any loss, claims, damages, actions,
liability and costs, including any payment made in good faith in settlement of
any claim or potential claim, arising directly or indirectly form any of the
said representations and warranties of the Purchaser set forth in this Article 5
being incorrect or breached.




6.
CONDITIONS PRECEDENT



6.1                        Conditions Precedent of Purchaser.  The obligation of
the Purchaser to complete the purchase of the Shares contemplated by this
Agreement is subject to the fulfillment, at or prior to Closing, of each of the
following conditions precedent:



 
(a)
The representations and warranties of the Vendor and the Company set forth in
Article 4 of this Agreement  shall  be  true  and correct as  of the Closing as
if such representations and warranties were made at and as of such time, and the
Purchaser shall have received a certificate to that effect from the Vendor;
       
(b)
the Vendor and the Company shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing;

 

--------------------------------------------------------------------------------

14
 

 
(c)
the Vendor and the Company shall have made available to the Purchaser or its
nominees, at all reasonable times prior to the Closing Date, the minute book of
the Company and all other material contracts, books, accounts, records and other
information with respect to the affairs of the Company;
       
(d)
from the date hereof through the Closing Date;




 
i)
there has been no material adverse change in the business, prospects, financial
condition, results of operations or the assets of the Company;
       
ii)
the Company shall not have suffered any liability, judgement, lien or
termination of any contract or the imposition of any obligation, the effect
of  which shall be materially adverse to the Company;
       
iii)
there shall have been no other material adverse change of any kind with respect
to the Company other than in the ordinary course of its business consistent with
past practices or as permitted or contemplated by this Agreement;




 
(e)
the Company shall deliver the written resignations of the directors and officers
of the Company and the Company and the Vendor shall deliver certified
resolutions of the shareholders of the Company appointing such persons to the
board of directors of the Company as the Purchaser may direct;
       
(f)
the Company shall deliver to the Purchaser certified copies of resolutions
changing the existing bank signing officers to nominees of the Purchaser.



6.2                        Waiver by Purchaser.  The conditions precedent
referred to in paragraph 6.1 are inserted for the exclusive benefit of the
Purchaser and may be waived in whole or in part by the Purchaser at any time
prior to Closing by delivering to the Vendor written notice to that effect.  If
any of the said conditions are not complied with or performed to the Purchaser's
reasonable satisfaction on or before the Closing Date or compliance is not
waived in writing by the Purchaser, then the Purchaser shall be relieved of its
obligations to consummate the Closing.


6.3                        Conditions Precedent of Vendor.  All obligations of
the Vendor under this Agreement are subject to the fulfillment, prior to or at
Closing, of each of the following conditions.
 

 
(a)
the representations and warranties of the Purchaser set forth in Articles 5 of
this Agreement shall be true and correct as of the date of this Agreement and
shall be true and correct in all material respects as of the Closing Day as if
made by the Purchaser again at that time, and the Purchaser shall deliver at
Closing a certificate to such effect regarding the Purchaser's representations
and warranties dated on the Closing Day;

 

--------------------------------------------------------------------------------

15
 

 
(b)
the Purchaser shall have performed and satisfied, in all material respects, all
covenants required by this Agreement to be performed and satisfied prior to the
Closing Day including payment of the Purchase Price;
       
(c)
at the Closing, no action or proceeding shall have been instituted or threatened
by any person or entity before any court or governmental agency to obtain
damages in respect of this Agreement or to restrain or prohibit the consummation
of the transactions contemplated herein;
       
(d)
the Vendor shall have been provided with copies of any consents necessary to
give effect to the transactions contemplated herein; and
       
(e)
the Vendor shall have been provided with evidence that the GSA have been duly
issued and registered.

 
6.4                        Waiver by Vendor.  The conditions precedent referred
to in paragraph 6.3 are inserted for the exclusive benefit of the Vendor and may
be waived in whole or in part by the Vendor at any time prior to Closing by
delivering to the Purchaser written notice to that effect.  If any of the said
conditions are not complied with or performed to the Vendor's reasonable
satisfaction on or before the Closing Date or compliance is not waived in
writing by the Vendor, then the Vendor shall be relieved of his obligations to
consummate the Closing.


6.5                        If at the Closing all conditions of this Agreement
have not been fulfilled or waived by the party having discretion to waive such
condition, then unless both parties by mutual consent  in writing agree to
extend the Closing, this Agreement shall terminate on that date, and upon such
termination, the parties shall be released from all further obligations
hereunder except to the extent that a party may have any claim against the other
party hereto based on an alleged breach or repudiation of this Agreement.




7.
CLOSING ARRANGEMENTS



7.1                        Time of Closing.  Subject to the terms and conditions
hereof, the Closing of the transactions contemplated hereby shall take place at
the Place of Closing at 2:00 p.m. Pacific time, on the Closing Date, provided
always, that the Closing shall take place on or before June 18, 2008 unless
otherwise agreed upon in writing by the parties hereto.



--------------------------------------------------------------------------------

16
 
7.2                        Deliveries by Vendor and the Company.  Upon Closing,
the Vendor and/or the Company shall deliver or cause to be delivered to the
Purchaser:



 
(a)
the Shares;
       
(b)
the Vendor's Certificate referred to in paragraph 6.1(a);
       
(c)
the certified true copy of the directors and shareholders resolutions referred
to in paragraphs 6.1(e)(f);
       
(d)
the resignations of the directors and officers referred to in paragraph 6.1(e);
       
(e)
a certificate of good standing;
       
(f)
the corporate seal and the minute books of the Company; and
       
(g)
such other documents as the Purchaser may reasonably require to give effect to
the terms and intention of this Agreement.



7.3
Deliveries by Purchaser.  Upon Closing, the Purchaser shall deliver to the
Vendor, all in a form approved by the Vendor’s Solicitors:

 

 
(a)
the balance of the Purchase Price as provided for in paragraph 2.2(b) hereof;
       
(b)
the sum of Six Thousand ($6,000.00) Dollars plus GST as per the terms of the
Management Agreement;
       
(c)
resolution of directors of the Purchaser approving the purchase;
       
(d)
GSA and related documents:

 

 
(i)
Financing Statement;
       
(ii)
Officer's Certificate;
       
(iii)
Incumbency Certificate;
       
(iv)
Acknowledgement and Waiver;
       
(v)
resolution of the directors of the Company approving the General Security
Agreement as provided for in paragraph 6.2(e);




--------------------------------------------------------------------------------

17
 

 
(e)
opinion of the Purchaser's Solicitors regarding the GSA in a form satisfactory
to the Vendor's Solicitors.
       
(f)
an Officers Certificate regarding the truth and accuracy of the Purchaser’s
representations and warranties.
       
(g)
such other documents as the Vendor's solicitor may reasonably require to give
effect to the terms and intention of this Agreement.





8.
GENERAL PROVISIONS



8.1                        Further Assurances.  The parties shall deliver to
each other such further documentation and shall perform such further acts as and
when the same may be required to carry out and give effect to the terms and
intent of this Agreement.


8.2                        Communications and Notices.  All notices and other
communications given in connection with this Agreement shall be in writing and
shall, except in the event of mail strike, during which time all notices must be
personally delivered, be sufficiently given if delivered in person or telefaxed
or sent by registered mail, postage prepaid, to the parties as the following
addresses:
 
 
 
To the Vendor:
BRIAN MAHOOD
Suite 600, 600 - 6th Avenue S.W.
Calgary, Alberta T2P 0S5

 
 
 
To the Purchaser:
SCOUT EXPLORATION INC.
609 - 475 Howe Street
Vancouver, B.C.  V6C 2B3

 
 
 
To the Company:
KERRISDALE RESOURCES LTD.
Suite 600, 600 - 6th Avenue S.W.
Calgary, Alberta T2P 0S5

 
Any such notices or other communications sent by registered mail addressed as
aforesaid shall be deemed to be received by the addressee thereof on the third
business day after the mailing thereof.  Any such notices personally delivered
or telefaxed shall be deemed delivered on the day of delivery.  Any party hereto
may change its address for service by notices in writing to the other parties
hereto.



--------------------------------------------------------------------------------

18
 
8.3                        Time of Essence.  Time shall be of the essence of
this Agreement.


8.4                        Waiver and Amendment.  This Agreement may only be
amended by further written agreement executed and delivered by all of the
parties.  No wavier or consent by a part of or to any breach or default by any
other party shall be effective unless evidenced in writing, executed and
delivered by the party so waiving or consenting and no waiver or consent
effectively given as aforesaid shall operate as a waiver of or consent to any
further or other breach or default in relating to the same or any other
provision of this Agreement.
 
8.5                        Entirety of Agreement.  This Agreement contains the
entire agreement among the parties pertaining to the subject matter hereof and
supercedes and replaces all previous written and oral agreements among the
parties with respect to the subject matter hereof.


8.6                        Successors and Permitted Assigns.  This Agreement
shall enure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, personal representatives and permitted
assigns.  Neither the Vendor, the Company nor the Purchaser shall assign,
transfer or encumber this Agreement or any interest herein without the prior
written consent of the other parties hereto.


8.7                        Execution in Counterparts.  This Agreement may be
signed by the parties in as many counterparts as may be necessary, each of which
so signed shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
shall be deemed to bear the date as et forth above.
 
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.




 
SIGNED, SEALED AND DELIVERED
by BRIAN MAHOOD, in the presence
of:
 
________________________________
Name
 
________________________________
Address
 
________________________________
Occupation
 
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
 
______________________________
BRIAN MAHOOD




--------------------------------------------------------------------------------

19
 
 
THE CORPORATE SEAL of
SCOUT EXPLORATION INC., in the
presence of:
 
________________________________
 
 
________________________________
 
)
)
)
)
)
)
)
)
)
)
 
 
 
 
C/S

 
 

 


 
THE CORPORATE SEAL of
KERRISDALE RESOURCES LTD., in
the presence of:
 
________________________________
 
 
________________________________
 
)
)
)
)
)
)
)
)
)
)
 
 
 
 
C/S




 
 

--------------------------------------------------------------------------------

 